UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7204


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DELMONT L. LOGAN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00284-REP-1)


Submitted:   October 11, 2012              Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delmont L. Logan, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Delmont L. Logan appeals the district court’s order

denying   Logan’s   18   U.S.C.   § 3582(c)(2)    (2006)   motion   for   a

sentence reduction.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Logan, No. 3:06-cr-

00284-REP-1 (E.D. Va. July 6, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    2